Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146029 & (17)(23)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 146029
                                                                     COA: 309054
                                                                     Wayne CC: 02-002282-01
  DAMON S. BENTLEY, a/k/a DAMON
  SHANTEZ BENTLEY, a/k/a DAMON
  BENTLEY-EL,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to add issue and the motion for miscellaneous
  relief are GRANTED. The application for leave to appeal the August 24, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 29, 2013                      _________________________________________
         s0422                                                                  Clerk